DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
	The specification is still objected to as no substitute specification was submitted.

Response to Arguments
	Applicants arguments regarding claims 1 and 11, on pages 8-10, have been fully considered but are not persuasive.  The applicant argues that the combination of Molin and Jiang do not teach “compute, based on the received driver and vehicle information, occurrence rates for predetermined vehicle events and predetermined vehicle error codes that are associated with possible vehicle tampering.”  Applicant argues that altering the data is not equivalent to a tampering indicator.  As described in paragraph [0003], tampering may come in many forms, including “blocking or dulling sensors (e.g. covering the radar, putting VaselineTM over a camera sensor, etc.), disconnecting a sensor (e.g., by cutting wires or unplugging it), disconnecting and then later reconnecting a sensor-thus preventing data collection while the sensor is disconnected, forcing a sensor into a fixed state such as by jamming a  
switch.   Additional forms of possible tampering include starting vehicle information system with a willfully deviant value, thereby forcing an error, shorting or disconnecting wires to speakers that issue warnings, etc.”  All of these forms of tampering would result in a change of data, or altered data.  As described in Jiang in figure 6, step S39 determines if data has been falsified, tampered, or altered.  Therefore, this meets the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hudzinski et. al. (WO 2013/012926 A1) and Jiang et. al. (US Pub. No. 2019/0221051 A1).
Regarding Claim 1 and 11:
Hudzinski discloses:
A fleet management server comprising: a memory; a wireless transceiver; a processor, coupled to the memory and transceiver, wherein the processor is configured to.  Paragraph [0060] describes a memory.  Paragraph [0065] describes a receiver and an antenna that receives and transmits data wirelessly.  Paragraph [0059] describes a processor.
receive, via the wireless transceiver, driver and vehicle information from a plurality of vehicles relating to a plurality of drivers.  Paragraph [0115] describes a driver report for one driver as well as a report of all drivers in the fleet.  Paragraph [0065] describes that the receiver or antenna receives the raw data.
compute, based on the received driver and vehicle information, occurrence rates for predetermined vehicle events and predetermined vehicle error codes that are associated with possible vehicle tampering.  Paragraph [0107] describes a division report that gives a score for each driver’s performance as average miles between events.  Paragraph [0123] describes a summary screen 1800 that shows any reported Diagnostic Trouble Codes (DTCs or Fault Codes).  Paragraph [0127] describes a Vehicle Inactivity Report 2200 that describes a loss of data from vehicles.  This could be caused by a “system failure, lost connection to or issues with the On-Board Computer (OBC) system, bad connections, or tampering.”
compare, based on the received driver and vehicle information, an occurrence rate for the predetermined vehicle events and predetermined vehicle error codes of a first driver to occurrence rates for the predetermined vehicle events and predetermined vehicle error codes of one or more of the other plurality of drivers.  Figure 23 shows the ability to compare drivers using regions, months, or events.  Figure 18 and paragraph [0123] describe the number of Diagnostic Trouble Codes (DTCs) or fault codes for a vehicle.  Figure 19 shows the name of each driver who has driven a vehicle.  Figure 12 shows a screen of comparing drivers according to particular events.  
Hudzinski does not disclose a tampering indication for the driver or a confidence level that the driver has tampered with the vehicle.
Jiang teaches:
determine, based on a result of the occurrence rate comparison, a tampering indicator for the first driver.  Figure 6 describes verifying that the data transmitted from the vehicles is altered, or tampered.  Figure 6 shows that the data is determined to be altered by comparing the data from the first tier to the second tier.
output to a user of the fleet management server, a confidence level that the first driver has tampered with at least one information component of at least one vehicle of the plurality of vehicles based at least in part on the tampering indicator.  Paragraph [0062] and figure 6 describe a vehicle log that determines the probability that data has been altered by comparing it with the previous tier of data.  For example, if the first tier of data has been altered, the second tier of data has a narrower range of data.  This is equivalent to the confidence level decreasing if it has been determined that the data or sensor has been tampered with.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hudzinski to incorporate the teachings of Jiang to teach a tampering indication for the driver or a confidence level that the driver has tampered with the vehicle.  One would have been motivated to do so to make sure the vehicle is operating normally and is not reporting false information.
Claim 11 is rejected on the same grounds as in claim 1.

Regarding Claim 2 and 12:
Hudzinski discloses:
The system of claim 1, wherein the driver and vehicle information comprises braking event data, curve speed event data, lane departure warning event data, lane departure event data, loss of video tracking event data, lane departure warning system disabled event data, distance alert event data, forward collision warning event data, collision mitigation braking event data, Paragraph [0065] describes gathering data from the sensor about the disclosed information above.
Hudzinski does not disclose that the driver and vehicle information comprises potential tampering event data.
Jiang teaches
and potential tampering event data.  Paragraph [0062] and [0063] describe that the vehicle log comprises data that could have been tampered with.
Claim 12 is rejected on the same grounds as in claim 2.

Regarding Claim 3 and 13:
Hudzinski discloses:
The system of claim 1, wherein the occurrence rate for predetermined vehicle events corresponds to a ratio of a detected number of occurrences of the predetermined vehicle events to a total distance traveled over a defined period of time, and wherein the occurrence rate for the predetermined vehicle error codes corresponds to a ratio of a detected number of occurrences of the predetermined vehicle error codes to the total distance traveled over the defined period of time.  Paragraph [0107] describes a normalized score that is based on the distance between events.  This is equivalent to the claim because this describes the occurrence rate as being the number of events over distance traveled.
Claim 13 is rejected on the same grounds as in claim 3.

Regarding Claim 4 and 14:
Hudzinski and Jiang teach:
The system of claim 1, wherein the tampering indicator is determined for the first driver when the first driver satisfies one or more of (A) having driven one or more of the plurality of vehicles for which driver tampering is suspected during a defined period of time.  Hudzinski shows the driver for a specific vehicle and the vehicle codes and number of faults in figure 18 and 19.  In paragraph [0062] and figure 6, Jiang teaches a vehicle log that determines the probability that data has been altered by comparing it with the previous tier of data.
Claim 14 is rejected on the same grounds as in claim 4.

Regarding Claim 5 and 15:
Hudzinski discloses:
and/or at least one of the predetermined vehicle error codes.  Paragraph [0123] of Hudzinski describes a vehicle report that reports any of the Diagnostic Trouble Codes.
Hudzinski does not disclose that driver tampering is suspected when the vehicle reports a vehicle event.
Jiang teaches:
The system of claim 4, wherein driver tampering is suspected for a vehicle, of the plurality of vehicles, when the vehicle reports at least one of the predetermined vehicle events.  Paragraph [0062] of Jiang describes a vehicle log that determines whether the data has been altered. 
Claim 15 is rejected on the same grounds as in claim 5.

Regarding Claim 10 and 20:
Hudzinski discloses:
The system of claim 1, wherein the processor is further configured to: receive, via the wireless transceiver from a vehicle of the plurality of vehicles, a suspected tampering event triggered in response to one or more vehicle sensor signals indicating possible tampering.  Paragraph [0148] describes a loss of video 
Jiang teaches:
receive, via the wireless transceiver from the vehicle, additional data collected by the vehicle in response to the triggering of the suspected tampering event.  Paragraph [0063] describes a log server 31 that determines a tampering event.  It then determines the falsified data and narrows the range of data to ignore this falsification.
Claim 20 is rejected on the same grounds as in claim 10.

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hudzinski and Jiang in view of Chevrette et. al. (US Patent No: 10,296,977 B2).
Regarding Claim 8 and 18:
Hudzinski discloses:
The system of claim 1, wherein the information component comprises one of a vehicle camera, a lane departure warning disable switch, a steering angle sensor, a radar, and a lidar.  Paragraph [0053] describes the above driver and vehicle information except for a vehicle speaker.
Hudzinski does not disclose a vehicle speaker.
Chevrette teaches:
a vehicle speaker.  Column 11, lines 41 – 43 describe a vehicle speaker.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified  to incorporate the teachings of Chevrette to add a vehicle speaker.  One would have been motivated to do so because a vehicle speaker can notify the driver of error codes or issues with the vehicle.
Claim 18 is rejected on the same grounds as in claim 8.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hudzinski and Jiang in view of Whitecar et. al. (US Patent No: 5,815,584).
Regarding Claim 9 and 19:
Hudzinski teaches:
The system of claim 1, wherein the confidence level corresponds to a probability that the first driver has: disconnected or impaired the operation of a camera installed on the at least one vehicle of the plurality of vehicles.  Paragraph [0148] describes a loss of video tracking that describes tampering if the lens is covered.
disabled a lane departure warning disable switch installed on the at least one vehicle of the plurality of vehicles.  Paragraph [0148] describes disabling the lane departure warning, or tampering with it.
disconnected or disabled a steering angle sensor installed on the at least one vehicle of the plurality of vehicles.  Paragraph [0065] describes a steering angle sensor 220.
disconnected or impaired the operation of a radar or lidar installed on the at least one vehicle of the plurality of vehicles.  Paragraph [0053] describes a radar system.
Hudzinski and Jiang do not teach a disconnected or shorted speaker installed in a vehicle.
Whitecar teaches:
disconnected or shorted a speaker installed on the at least one vehicle of the plurality of vehicles.  Column 5, lines 34 – 44 describe a limiter that can be used to detect speaker shorts.
Therefore, it would have been prima facie obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have modified Hudzinski, and Jiang to incorporate the teachings of Whitecar to detect a disconnected or shorted speaker.  One would have been motivated to do so because while Whitecar performs the speaker testing during the assembly of a vehicle, this process can be applied to monitoring a vehicle that is already built, and therefore detect tampering events.
Claim 19 is rejected on the same grounds as in claim 9.

Allowable Subject Matter
Claims 5-6 and 15-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(B) having a high ratio of a number of vehicles driven by the first driver in which a predetermined vehicle event and/or predetermined vehicle error code occurs during the defined period of time to a total number of the plurality of vehicles driven by the first driver, (C) having, for one or more of the plurality of vehicles driven by the first driver, a low ratio of the plurality of drivers who experience the predetermined vehicle event and/or predetermined vehicle error code to a number of the plurality of drivers who do not experience any predetermined vehicle event and/or predetermined vehicle error code during the defined period of time.  This part of claim 4 has not been rejected and therefore makes claim 5 and 6 allowable if rewritten in independent form.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY KHANDPUR whose telephone number is (571)272-5090.  The examiner can normally be reached on Monday - Friday 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY KHANDPUR/Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665